EXHIBIT 10(r)

AWARD CERTIFICATE

Performance Stock Units Award

This certifies that [name]

is granted an Award of **[number]* Performance Stock Units,

representing the opportunity to earn shares of Common Stock, no par value,

of Darden Restaurants, Inc., a Florida corporation, on the dates and in the
amounts

set forth in the attached Performance Stock Units Award Agreement.

 

Interim Grant   Yes      No     

 

    

Annual Performance Period

 

Annual Performance Stock Units

     

Fiscal 20    

     

Fiscal 20    

     

Fiscal 20    

     

Fiscal 20    

     

Fiscal 20    

   

 

Employee Number:   Grant Date:                       , 200    

Awarded (subject to forfeiture) subject to

the Darden Restaurants, Inc. Management

and Professional Incentive Plan:

  Yes      No     

This Performance Stock Units Award is governed by, and subject in all respects
to, the terms and conditions of

the Performance Stock Units Award Agreement, a copy of which is attached to and
made a part of this document,

and the Darden Restaurants, Inc. 2002 Stock Incentive Plan, a copy of which is
available upon request. This

Award Certificate has been duly executed, by manual or facsimile signature, on
behalf of Darden Restaurants, Inc.

 

[signature]     [signature]

Chairman of the Board

Chief Executive Officer

  DARDEN RESTAURANTS, INC.  

Senior Vice President

General Counsel and Secretary



--------------------------------------------------------------------------------

DARDEN RESTAURANTS, INC.

2002 STOCK INCENTIVE PLAN

PERFORMANCE STOCK UNITS AWARD AGREEMENT

This Performance Stock Units Award Agreement is between Darden Restaurants,
Inc., a Florida corporation (the “Company”), and you, the person named in the
attached Award Certificate who is an employee of the Company or one of its
Affiliates. This Agreement is effective as of the date of grant set forth in the
attached Award Certificate (the “Grant Date”).

The Company wishes to award to you Performance Stock Units representing the
opportunity to earn shares of the Company’s Common Stock, no par value (the
“Common Stock”) or a cash payment in lieu of the Common Stock, subject to the
terms and conditions set forth in this Agreement, in order to carry out the
purpose of the Company’s 2002 Stock Incentive Plan (the “Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

1. Award of Performance Stock Units.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Performance Stock Units for that number of Units set forth in the attached Award
Certificate (the “Performance Stock Units”), on the terms and conditions set
forth in this Agreement and the Award Certificate and in accordance with the
terms of the Plan.

2. Rights with Respect to the Performance Stock Units.

(a) The Performance Stock Units granted pursuant to the attached Award
Certificate and this Agreement do not and shall not give you any of the rights
and privileges of a shareholder of Common Stock. Your rights with respect to the
Performance Stock Units shall remain forfeitable at all times prior to the date
or dates on which such rights become vested, and the restrictions with respect
to the Performance Stock Units lapse, in accordance with Section 3, 4 or 5
hereof.

(b) As long as you hold Performance Stock Units granted pursuant to the attached
Award Certificate and this Agreement, the Company shall make a cash payment to
you, on each date that the Company pays a cash dividend to holders of Common
Stock generally, in the amount equal to the dollar amount of the cash dividend
paid per share of Common Stock on such date multiplied by the number of Annual
Performance Stock Units (as defined below) relating to any Annual Performance
Period (as defined below) for which a determination as to vesting or forfeiture
has not yet occurred pursuant to the terms of this Agreement, less any tax
withholding amount applicable to such payment.



--------------------------------------------------------------------------------

3. Vesting.

(a) Subject to the terms and conditions of this Agreement, the Performance Stock
Units shall vest, and the restrictions with respect to the Performance Stock
Units shall lapse, on the date or dates and in the amount or amounts set forth
in this Agreement if you remain continuously employed by the Company or an
Affiliate of the Company until the respective vesting dates.

(b) Twenty percent (20%) of the total number of Performance Stock Units set
forth in the attached Award Certificate (the “Annual Performance Stock Units”)
shall be targeted for vesting following the end of each of the first five fiscal
years ending after the Grant Date (the “Annual Performance Periods”); provided,
however, that if the Award Certificate attached to this Performance Stock Units
Award Agreement states that this Performance Stock Units Award is an Interim
Grant, then the number of Annual Performance Stock Units for the first Annual
Performance Period shall be zero and the number of Annual Performance Stock
Units for each of the second, third, fourth and fifth Annual Performance Periods
shall be twenty-five percent (25%) of the total number of Performance Stock
Units set forth in the attached Award Certificate. The number of Annual
Performance Stock Units for each Annual Performance Period is set forth in the
attached Award Certificate. The number of Annual Performance Stock Units for any
Annual Performance Period shall not be increased or decreased as a result of the
number of Annual Performance Stock Units that vested or were forfeited for any
prior Annual Performance Period.

(c) The number of Annual Performance Stock Units that vest, if any, following
the end of the applicable Annual Performance Period shall be determined by
multiplying the Annual Performance Stock Units for such Annual Performance
Period by the Vesting Percentage, calculated as set forth in Exhibit A to this
Agreement, and may range from zero to one hundred fifty percent (150%) of the
Annual Performance Stock Units.

(d) The calculations under this Section 3 shall be made on or before the July 30
immediately following the end of the applicable Annual Performance Period and
any vesting resulting from such calculations shall be effective as of that
July 30. Any Annual Performance Stock Units that do not vest following the end
of such Annual Performance Period pursuant to the terms of this Section 3 shall
be immediately and irrevocably forfeited, including the right to receive cash
payments pursuant to Section 2(b) hereof, as of that July 30.

(e) The Committee administering the Plan shall have the authority to make any
determinations regarding questions arising from the application of the
provisions of this Section 3, which determination shall be final, conclusive and
binding on you and the Company.

4. Change of Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions of this Agreement, upon the occurrence of a
Change of Control (as defined below) you shall become immediately and
unconditionally vested in all Annual Performance Stock Units relating to any
Annual Performance Period for which a determination as to vesting or forfeiture
has not yet occurred pursuant to the terms of this Agreement, and the
restrictions with respect to all such Annual Performance Stock Units shall
lapse. For purposes of this Agreement, “Change of Control” shall mean any of the
following events:

(a) any person (including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) becomes, directly or indirectly,
the beneficial owner of 20% or more of the shares of the Company entitled to
vote for the election of directors;

 

2



--------------------------------------------------------------------------------

(b) as a result of or in connection with any cash tender offer, exchange offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were directors of the Company just
prior to such event cease to constitute a majority of the Company’s Board of
Directors; or

(c) the consummation of a transaction in which the Company ceases to be an
independent publicly-owned corporation or the consummation of a sale or other
disposition of all or substantially all of the assets of the Company.

5. Early Vesting; Forfeiture.

(a) If you cease to be employed by the Company or an Affiliate of the Company
prior to the vesting or forfeiture of all Annual Performance Stock Units
pursuant to Section 3 or 4 hereof, your rights to all of the Annual Performance
Stock Units relating to any Annual Performance Period for which a determination
as to vesting or forfeiture has not yet occurred pursuant to the terms of this
Agreement shall be immediately and irrevocably forfeited, including the right to
receive cash payments pursuant to Section 2(b) hereof, except that:

(i) if you retire on or after age 65 with five years of service with the Company
or an Affiliate of the Company (“Normal Retirement”) prior to the vesting or
forfeiture of all Annual Performance Stock Units pursuant to Section 3 or 4
hereof, you shall become immediately and unconditionally vested in all of the
Annual Performance Stock Units relating to any Annual Performance Period for
which a determination as to vesting or forfeiture has not yet occurred pursuant
to the terms of this Agreement, and the restrictions with respect to all such
Annual Performance Stock Units shall lapse, on the date of your Normal
Retirement; or

(ii) if you die prior to the vesting or forfeiture of all Annual Performance
Stock Units pursuant to Section 3 or 4 hereof, you shall become immediately and
unconditionally vested in all of the Annual Performance Stock Units relating to
any Annual Performance Period for which a determination as to vesting or
forfeiture has not yet occurred pursuant to the terms of this Agreement, and the
restrictions with respect to all such Annual Performance Stock Units shall
lapse, on the date of your death. No transfer by will or the applicable laws of
descent and distribution of any Performance Stock Units which vest by reason of
your death shall be effective to bind the Company unless the Committee
administering the Plan shall have been furnished with written notice of such
transfer and a copy of the will or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.

 

3



--------------------------------------------------------------------------------

(b) If the Award Certificate attached to this Performance Stock Units Award
Agreement states that this Performance Stock Units Award has been awarded
subject to the Darden Restaurants, Inc. Management and Professional Incentive
Plan (the “MIP”), then this Performance Stock Units Award shall be cancelled,
forfeited and returned to the Company unless all of the requirements set forth
in the MIP for the year to which the grant of this Performance Stock Units Award
relates are satisfied.

6. Restriction on Transfer.

None of the Performance Stock Units may be sold, assigned, transferred, pledged,
attached or otherwise encumbered, and no attempt to transfer the Performance
Stock Units, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Performance Stock Units.

7. Payment of Performance Stock Units; Issuance of Common Stock; Election to
Make Payment in Cash in Lieu of Common Stock.

(a) No shares of Common Stock shall be issued to you prior to the date on which
the applicable Performance Stock Units vest in accordance with the terms and
conditions of the attached Award Certificate and this Agreement. After any
Performance Stock Units vest pursuant to Section 3, 4 or 5 hereof, and provided
that the Committee administering the Plan has not determined that you are to
receive a cash payment pursuant to Section 7(b) hereof, the Company shall
promptly cause to be issued in your name one share of Common Stock for each
vested Performance Stock Unit. Following payment of the applicable withholding
taxes pursuant to Section 9 hereof, the Company shall promptly cause the shares
of Common Stock (less any shares withheld to pay taxes) to be delivered, either
by book-entry registration or in the form of a certificate or certificates,
registered in your name or in the names of your legal representatives,
beneficiaries or heirs, as the case may be; provided, however, that any
distribution to any “specified employee” (as determined in accordance with
Section 409A of the Code) on account of a separation from service shall be made
as soon as practicable after the first day of the calendar month which occurs
six calendar months after such separation from service, but in no event later
than the 15th day of the third month following the calendar year in which the
end of such six-month period occurs. The Company will not deliver any fractional
share of Common Stock but will pay, in lieu thereof, the Fair Market Value of
such fractional share of Common Stock.

(b) In lieu of receiving shares of Common Stock pursuant to Section 7(a) hereof,
the Committee may determine, in its sole and absolute discretion, that you are
to receive a cash payment in an amount equal to the Fair Market Value of one
share of Common Stock for each vested Performance Stock Unit. In order to be
effective, any such determination must be made in writing delivered to you not
later than 30 days prior to the vesting date of the applicable Performance Stock
Units. After a Performance Stock Unit vests pursuant to Section 3, 4 or 5 hereof
for which you have received a notice complying with the preceding sentence, the
Company shall promptly make a cash payment to you in an amount equal to the Fair
Market Value of one share of Common Stock for each vested Performance Stock
Unit, subject to the payment of applicable withholding taxes pursuant to
Section 9 hereof; provided, however, that any distribution to any “specified
employee” (as determined in accordance with Section 409A of

 

4



--------------------------------------------------------------------------------

the Code) on account of a separation from service shall be made as soon as
practicable after the first day of the calendar month which occurs six calendar
months after such separation from service, but in no event later than the 15th
day of the third month following the calendar year in which the end of such
six-month period occurs. The Company will pay the Fair Market Value of any
fractional share of Common Stock relating to any vested Performance Stock Unit.

8. Adjustments.

In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the Common Stock such that an adjustment of the Performance Stock Units
is determined by the Committee administering the Plan to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the attached Award Certificate and this
Agreement, then the Committee shall, in such manner as it may deem equitable, in
its sole discretion, adjust any or all of the number and type of shares subject
to the Performance Stock Units.

9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Performance Stock
Units, the receipt of cash payments pursuant to Section 2(b) hereof, the vesting
of the Performance Stock Units and the receipt of cash or shares of Common Stock
upon the vesting of the Performance Stock Units, and any other matters related
to this Agreement. In order to comply with all applicable federal, state, local
or foreign income tax laws or regulations, the Company may take such action as
it deems appropriate to ensure that all applicable federal, state, local or
foreign payroll, withholding, income or other taxes, which are your sole and
absolute responsibility, are withheld or collected from you.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the vesting of the Performance Stock
Units and the corresponding receipt of cash or shares of Common Stock by
(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), (ii) having the Company withhold a portion
of the shares of Common Stock otherwise to be delivered having a Fair Market
Value equal to the amount of such taxes, (iii) delivering to the Company shares
of Common Stock having a Fair Market Value equal to the amount of such taxes, or
(iv) having the Company withhold a portion of the cash payment otherwise to be
delivered pursuant to Section 7(b). The Company will not deliver any fractional
share of Common Stock but will pay, in lieu thereof, the Fair Market Value of
such fractional share of Common Stock. Your election must be made on or before
the date that the amount of tax to be withheld is determined.

 

5



--------------------------------------------------------------------------------

10. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate of the Company. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.

(c) Reservation of Shares. The Company shall at all times prior to the vesting
of the Performance Stock Units reserve and keep available such number of shares
of Common Stock as will be sufficient to satisfy the requirements of this
Agreement.

(d) Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(e) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(f) Governing Law. The internal law, and not the law of conflicts, of the State
of Florida will govern all questions concerning the validity, construction and
effect of this Agreement.

(g) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

Darden Restaurants, Inc.

Supervisor, Stock Compensation Plans

5900 Lake Ellenor Drive

Orlando, FL 32809

(h) Award Certificate. This Performance Stock Units Award Agreement is attached
to and made a part of an Award Certificate and shall have no force or effect
unless such Award Certificate is duly executed and delivered by the Company to
you.

* * * * * * * *

 

6



--------------------------------------------------------------------------------

EXHIBIT A

VESTING OF PERFORMANCE STOCK UNITS

The number of Annual Performance Stock Units that shall vest, if any, following
the end of the applicable Annual Performance Period shall be determined by
multiplying the number of Annual Performance Stock Units for such Annual
Performance Period by the “Vesting Percentage,” as determined below, provided
that the maximum Vesting Percentage for any Annual Performance Period shall be
150% of the Annual Performance Stock Units, and provided further that the
Vesting Percentage for any Annual Performance Period shall be no less than 50%
of the Annual Performance Stock Units, so long as Total Annual Sales Growth (as
adjusted as set forth below for the fiscal year ending May 25, 2008) equals or
exceeds 4.00%

Vesting Percentage = 5 x (Total Annual Sales Growth x Sales Multiple x ROGI
Multiple)

“Total Annual Sales Growth” shall be as determined by the Company.

The “Sales Multiple” shall be determined as follows:

 

Total Annual Sales Growth*

   Sales Multiple

Less than 4.00%

   0

4.00% to 6.99%

   2.00

7.00% to 7.99%

   2.25

8.00% to 8.99%

   2.50

9.00% to 9.99%

   2.75

10.00% or Greater

   3.00

--------------------------------------------------------------------------------

  

*  For the fiscal year ending May 25, 2008, Total Annual Sales Growth shall be
increased by 1.00%

  

The “ROGI Multiple” shall be determined as follows:

 

ROGI in Excess of ROGI Hurdle

   ROGI Multiple

-1.00% or Less

   0.75

-0.99% to 0.99%

   1.00

1.00% or Greater

   1.25

“ROGI” is the return on gross investment for new and relocated restaurants, as
determined by the Company. The “ROGI Hurdle” is the hurdle rate for ROGI set
each year by the Company. The ROGI Multiple shall automatically be set at 1.00
for any fiscal year if total sales for new and relocated restaurants that
reached their eighteen-month anniversary during such fiscal year are less than
1% of the Company’s total sales for such fiscal year, as determined by the
Company.

The Vesting Percentage shall be rounded to the nearest 1.0%, with .5% being
rounded up. The number of Annual Performance Stock Units that vest pursuant to
the Vesting Percentage shall be rounded to the nearest whole number, with .5
being rounded up.

 

A-1